Citation Nr: 0629397	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from October 1965 to 
June 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.


FINDING OF FACT

On VA examination in March 2004, the veteran's bilateral 
hearing showed puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, of less than 40 in all frequencies, and did 
not show puretone thresholds of 26 or more in 3 or more 
frequencies; his speech recognition scores were 96 percent in 
his right ear and 94 percent in his left ear.


CONCLUSION OF LAW

The veteran does not have a bilateral hearing loss disability 
that is related to his active military service.  38 U.S.C.A. 
§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309(a), 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A June 2002 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board notes that this 
letter was sent to the appellant prior to the September 2002 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The June 2002 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claim of service connection for bilateral 
hearing loss, the Board has concluded that the preponderance 
of the evidence is against this claim.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision on the veteran's claim.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical records.  The veteran informed the RO in an 
August 2002 statement that he had no private evaluations or 
medical evidence regarding his bilateral hearing loss claim.  
Finally, the veteran was provided a VA examination in 
conjunction with his claim.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).  Pertinent case law provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability and that 
the veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).  

As will be discussed below, the issue of whether 38 U.S.C.A. 
§ 1154(b) applies to the veteran's claim is rendered moot as 
the evidence does not demonstrate that the veteran has a 
current disability.  As was previously mentioned, the 
presumption does not apply to whether there is a current 
disability.

Upon review, both service medical records and post-service 
medical records are negative for hearing loss disability.  
Post service medical evidence includes the report of a March 
2004 VA audiology examination.  The examination indicated the 
following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
25
30
LEFT
20
20
20
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner indicated that the veteran's hearing was within 
normal limits per VA guidelines.

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA 'when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.'  38 C.F.R. § 3.385 (2005).  Considering the 
results of the March 2004 VA examination, it is clear that 
the veteran does not currently suffer from a current hearing 
loss disability for VA benefit purposes.  His puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, were 
less than 40 in all frequencies, and he did not show puretone 
thresholds of 26 or more in 3 or more frequencies in either 
ear.  His scores on the Maryland CNC Test were not less than 
94 percent in either ear.  The veteran has not identified any 
post-service testing revealing the presence of hearing loss 
disability for VA compensation purposes.

The Board has carefully reviewed the veteran's service 
medical records and notes audiology examination reports from 
August 1965, September 1966, January 1968, February 1971, May 
1972, November 1969, March 1973, and October 1981.  The Board 
notes that none of these examinations showed an auditory 
threshold in any of the pertinent frequencies to be 40 
decibels or greater, nor did any of these examinations show 
auditory thresholds of 26 decibels or greater for at least 3 
of the pertinent frequencies; none of the examinations 
indicate that speech recognition scores using the Maryland 
CNC Test were less than 94 percent.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

The above findings fail to demonstrate a hearing loss 
disability in service or following service for VA 
compensation purposes.  38 C.F.R. § 3.385.  The Board 
acknowledges the veteran's own statements that he suffers 
from significant hearing loss as a result of his military 
noise exposure.  However, the Board must rely upon the 
objective results of an authorized audiological examination 
under 38 C.F.R. § 3.385.  See Colvin v. Derwinski, 1 Vet. 
App. 174, 175 (1991).  Moreover, while the veteran as a lay 
person is competent to provide evidence regarding 
symptomatology, he is not competent to provide evidence 
regarding the clinical status of his current hearing 
capability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of a bilateral 
hearing loss disability.  As such, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has a bilateral hearing loss disability for VA 
purposes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


